DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment/ Reason’s for Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
In claim 44, line 1, after the word “claim” the number “1” is deleted and the number “21” has been added.
In claim 45, line 1, after the word “claim” the number “1” is deleted and the number “21” has been added.

Allowable Subject Matter
Claims 21 – 45 are allowed. Claims 1 – 20 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 21, A system comprising: an input device onboard a service vehicle coupled to a first sensor the first sensor being configured to generate a first signal in response to detected movement associated with waste services that are performed by the service vehicle; and a controller in communication with a locating device onboard the service vehicle configured to 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 30, A method comprising: determining, by a controller having central processing unit that executes a waste management application, completion of waste services based on a first signal from a first sensor the first sensor being configured to generate the first signal in response to detecting movement associated with waste services that are performed by the service vehicle; determining a location of the completion of waste services along an assigned route, which comprises a sequence of stops, based a second signal from a locating device onboard a service vehicle; causing a graphical user interface (GUI) onboard the service vehicle to display a listing of waste services from the route assignment to be performed by the service vehicle and providing an indication of which waste services have been completed, and in response to receiving a selection of an out-of-sequence stop, causing the GUI to display 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 37, A system comprising: a controller in communication with a first sensor, and a locating device, wherein the controller has a central processing unit that executes a waste management application stored on a computer-readable medium to configure the system to: determine completion of waste services based on a first signal from the first sensor the first sensor being configured to generate the first signal in response to detecting movement associated with waste services that are performed by the service vehicle; determine a location of the completion of waste services along an assigned route, which comprises a sequence of stops, based on a second signal from the locating device onboard a service vehicle; cause a graphical user interface (GUI) onboard the service vehicle to display a listing of waste services from the route assignment to be performed by the service vehicle and providing an indication of which waste services have been completed; and in response to receiving a selection of an out-of-sequence stop, cause the GUI to display directions to the out-of-sequence stop.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.